      Case 4:19-cv-02200-MWB Document 24 Filed 07/16/20 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEITH ANDREWS,                                   No. 4:19-CV-02200

            Plaintiff,                           (Judge Brann)

      v.

WILLIAMS WPC-I, LLC, et al.,

           Defendants.

                                   ORDER

     AND NOW, this 16th day of July 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendants’ Motion to Dismiss, Doc. 19, is GRANTED IN PART

            AND DENIED IN PART.

     2.    All of Plaintiff Keith Andrews’ claims against Defendants Williams

            WPC-II, Inc., Williams WPC-III, Inc., and Williams WPC

            International Co. are DISMISSED WITH PREJUDICE.

     3.    Andrews’ class action and collective action allegations within Count I

            and Count II are DISMISSED WITHOUT PREJUDICE.

     4.    Defendants’ Motion is DENIED with respect to Andrews’ allegations

            in Count I and Count II in Andrews’ capacity as an individual

            plaintiff.
 Case 4:19-cv-02200-MWB Document 24 Filed 07/16/20 Page 2 of 3




5.    Andrews’ Count III is DISMISSED WITHOUT PREJUDICE.

6.    Andrews’ Count IV is DISMISSED WITHOUT PREJUDICE.

7.    Andrews’ Count V is DISMISSED WITHOUT PREJUDICE as to

      Defendant Williams WPC-I, LLC.

8.    Andrews’ Count V is DISMISSED WITH PREJUDICE as to

      Defendant Alan Armstrong (in his individual capacity).

9.    Andrews’ request for emotional distress damages under the Age

      Discrimination in Employment Act is DISMISSED WITH

      PREJUDICE.

10.   Andrews’ request for punitive damages under the Age Discrimination

      in Employment Act and/or under the Pennsylvania Human Relations

      Act is DISMISSED WITH PREJUDICE.

11.   To the extent that Defendants’ Motion is to be interpreted as a Motion

      for a More Definite Statement and/or a Motion to Strike, the Motion

      is DENIED.




                                 -2-
 Case 4:19-cv-02200-MWB Document 24 Filed 07/16/20 Page 3 of 3




12.   Plaintiff may file a second amended complaint, which may cover the

      above Counts that were not dismissed with prejudice or that

      otherwise remain, by August 6, 2020. If no amended complaint is

      filed by that date, the action will be summarily dismissed pursuant to

      Fed. R. Civ. P. 41(b).



                                      BY THE COURT:



                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge




                                -3-
